
	
		II
		Calendar No. 414
		110th CONGRESS
		1st Session
		S. 805
		[Report No. 110–192]
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2007
			Mr. Durbin (for himself,
			 Mr. Coleman, Mr. Feingold, Mr.
			 Dodd, Mr. Kerry,
			 Mr. Bingaman, Mrs. Boxer, Mr.
			 Kennedy, Mr. Leahy,
			 Mrs. Feinstein, Mr. Obama, Mr.
			 Brown, Mr. Casey,
			 Mr. Specter, Ms. Mikulski, Mr.
			 Lieberman, Mr. Menendez,
			 Ms. Snowe, Mr.
			 Voinovich, Mr. Johnson,
			 Mr. Biden, Mrs.
			 Clinton, Mr. Sanders,
			 Mr. Cardin, Mrs. Murray, Mr.
			 Hagel, and Mr. Lautenberg)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			October 9, 2007
			Reported, under authority of the order of the Senate of
			 October 4, 2007, by Mr. Biden, with
			 amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to assist
		  countries in sub-Saharan Africa in the effort to achieve internationally
		  recognized goals in the treatment and prevention of HIV/AIDS and other major
		  diseases and the reduction of maternal and child mortality by improving human
		  health care capacity and improving retention of medical health professionals in
		  sub-Saharan Africa, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the African Health Capacity Investment
			 Act of 2007.
		2.DefinitionsIn this Act, the term HIV/AIDS
			 has the meaning given such term in section 104A(g) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151b–2(g)).
		3.FindingsCongress makes the following
			 findings:
			(1)The World Health
			 Report, 2003, Shaping the Future, states, The most critical issue facing
			 health care systems is the shortage of people who make them
			 work..
			(2)The World Health
			 Report, 2006, Working Together for Health, states, The unmistakable
			 imperative is to strengthen the workforce so that health systems can tackle
			 crippling diseases and achieve national and global health goals. A strong human
			 infrastructure is fundamental to closing today's gap between health promise and
			 health reality and anticipating the health challenges of the 21st
			 century..
			(3)The shortage of
			 health personnel, including doctors, nurses, pharmacists, counselors,
			 laboratory staff, paraprofessionals, and trained lay workers is one of the
			 leading obstacles to fighting HIV/AIDS in sub-Saharan Africa.
			(4)The HIV/AIDS
			 pandemic aggravates the shortage of health workers through loss of life and
			 illness among medical staff, unsafe working conditions for medical personnel,
			 and increased workloads for diminished staff, while the shortage of health
			 personnel undermines efforts to prevent and provide care and treatment for
			 those with HIV/AIDS.
			(5)Workforce
			 constraints and inefficient management are limiting factors in the treatment of
			 tuberculosis, which infects over 1/3 of the global
			 population.
			(6)Over 1,200,000
			 people die of malaria each year. More than 75 percent of these deaths occur
			 among African children under the age of 5 years old and the vast majority of
			 these deaths are preventable. The Malaria Initiative of President George W.
			 Bush seeks to reduce dramatically the disease burden of malaria through both
			 prevention and treatment. Paraprofessionals and community healthworkers can be
			 instrumental in reducing mortality and economic losses associated with malaria
			 and other health problems.
			(7)For a woman in
			 sub-Saharan Africa, the lifetime risk of maternal death is 1 out of 16. In
			 highly developed countries, that risk is 1 out of 2,800. Increasing access to
			 skilled birth attendants and access to emergency obstetrical care is essential
			 to reducing maternal and newborn mortality in sub-Saharan Africa.
			(8)The Second Annual
			 Report to Congress on the progress of the President's Emergency Plan for AIDS
			 Relief identifies the strengthening of essential health care systems through
			 health care networks and infrastructure development as critical to the
			 sustainability of funded assistance by the United States Government and states
			 that outside resources for HIV/AIDS and other development efforts must
			 be focused on transformational initiatives that are owned by host
			 nations. This report further states, Alongside efforts to
			 support community capacity-building, enhancing the capacity of health care and
			 other systems is also crucial for sustainability. Among the obstacles to these
			 efforts in many nations are inadequate human resources and capacity, limited
			 institutional capacity, and systemic weaknesses in areas such as: quality
			 assurance; financial management and accounting; health networks and
			 infrastructure; and commodity distribution and control..
			(9)Vertical disease
			 control programs represent vital components of United States foreign assistance
			 policy, but human resources for health planning and management often demands a
			 more systematic approach.
			(10)Implementation
			 of capacity-building initiatives to promote more effective human resources
			 management and development may require an extended horizon to produce
			 measurable results, but such efforts are critical to fulfillment of many
			 internationally recognized objectives in global health.
			(11)The November
			 2005 report of the Working Group on Global Health Partnerships for the High
			 Level Forum on the Health Millennium Development Goals entitled Best
			 Practice Principles for Global Health Partnership Activities at Country
			 Level, raises the concern that the collective impact of various global
			 health programs now risks undermining the sustainability of national
			 development plans, distorting national priorities, diverting scarce human
			 resources and/or establishing uncoordinated service delivery structures
			 in developing countries. This risk underscores the need to coordinate
			 international donor efforts for these vital programs with one another and with
			 recipient countries.
			(12)The emigration
			 of significant numbers of trained health care professionals from sub-Saharan
			 African countries to the United States and other wealthier countries
			 exacerbates often severe shortages of health care workers, undermines economic
			 development efforts, and undercuts national and international efforts to
			 improve access to essential health services in the region.
			(13)Addressing this
			 problem, commonly referred to as brain drain, will require
			 increased investments in the health sector by sub-Saharan African governments
			 and by international partners seeking to promote economic development and
			 improve health care and mortality outcomes in the region.
			(14)Virtually every
			 country in the world, including the United States, is experiencing a shortage
			 of health workers. The Joint Learning Initiative on Human Resources for Health
			 and Development estimates that the global shortage exceeds 4,000,000 workers.
			 Shortages in sub-Saharan Africa, however, are far more acute than in any other
			 region of the world. The World Health Report, 2006, states that [t]he
			 exodus of skilled professionals in the midst of so much unmet health need
			 places Africa at the epicentre of the global health workforce
			 crisis..
			(15)Ambassador
			 Randall Tobias, now the Director of United States Foreign Assistance and
			 Administrator of the United States Agency for International Development, has
			 stated that there are more Ethiopian trained doctors practicing in Chicago than
			 in Ethiopia.
			(16)(15) According to the United
			 Nations Development Programme, Human Development Report 2003, approximately 3
			 out of 4 countries in sub-Saharan Africa have fewer than 20 physicians per
			 100,000 people, the minimum ratio recommended by the World Health Organization,
			 and 13 countries have 5 or fewer physicians per 100,000 people.
			(17)(16) Nurses play particularly
			 important roles in sub-Saharan African health care systems, but approximately ¼
			 of sub-Saharan African countries have fewer than 50 nurses per 100,000 people
			 or less than ½ the staffing levels recommended by the World Health
			 Organization.
			(18)(17) Paraprofessionals and
			 community health workers can be trained more quickly than nurses or doctors and
			 are critically needed in sub-Saharan Africa to meet immediate health care
			 needs.
			(19)(18) Imbalances in the
			 distribution of countries' health workforces represents
			 a global problem, but the impact is particularly acute in sub-Saharan
			 Africa.
			(20)(19) In Malawi, for example,
			 more than 95 percent of clinical officers are in urban health facilities, and
			 about 25 percent of nurses and 50 percent of physicians are in the 4 central
			 hospitals of Malawi. Yet the population of Malawi is estimated to be 87 percent
			 rural.
			(21)(20) In parts of sub-Saharan
			 Africa, such as Kenya, thousands of qualified health professionals are employed
			 outside the health care field or are unemployed despite job openings in the
			 health sector in rural areas because poor working and living conditions,
			 including poor educational opportunities for children, transportation, and
			 salaries, make such openings unattractive to candidates.
			(22)(21) The 2002 National Security
			 Strategy of the United States stated, The scale of the public health
			 crisis in poor countries is enormous. In countries afflicted by epidemics and
			 pandemics like HIV/AIDS, malaria, and tuberculosis, growth and development will
			 be threatened until these scourges can be contained. Resources from the
			 developed world are necessary but will be effective only with honest
			 governance, which supports prevention programs and provides effective local
			 infrastructure..
			(23)(22) Public health deficiencies
			 in sub-Saharan Africa and other parts of the developing world reduce global
			 capacities to detect and respond to potential crises, such as an avian flu
			 pandemic.
			(24)(23) On September 28, 2005,
			 Secretary of State Condoleezza Rice declared that HIV/AIDS is not only a
			 human tragedy of enormous magnitude; it is also a threat to the stability of
			 entire countries and to the entire regions of the world..
			(25)(24) Foreign assistance by the
			 United States that expands local capacities, provides commodities or training,
			 or builds on and enhances community-based and national programs and leadership
			 can increase the impact, efficiency, and sustainability of funded efforts by
			 the United States.
			(26)(25) African health care
			 professionals immigrate to the United States for the same set of reasons that
			 have led millions of people to come to this country, including the desire for
			 freedom, for economic opportunity, and for a better life for themselves and
			 their children, and the rights and motivations of these individuals must be
			 respected.
			(27)(26) Helping countries in
			 sub-Saharan Africa increase salaries and benefits of health care professionals,
			 improve working conditions, including the adoption of universal precautions
			 against workplace infection, improve management of health care systems and
			 institutions, increase the capacity of health training institutions, and expand
			 education opportunities will alleviate some of the pressures driving the
			 migration of health care personnel from sub-Saharan Africa.
			(28)(27) While the scope of the
			 problem of dire shortfalls of personnel and inadequacies of infrastructure in
			 the sub-Saharan African health systems is immense, effective and targeted
			 interventions to improve working conditions, management, and productivity would
			 yield significant dividends in improved health care.
			(29)(28) Failure to address the
			 shortage of health care professionals and paraprofessionals, and the factors
			 pushing individuals to leave sub-Saharan Africa will undermine the objectives
			 of United States development policy and will subvert opportunities to achieve
			 internationally recognized goals for the treatment and prevention of HIV/AIDS
			 and other diseases, in the reduction of child and maternal mortality, and for
			 economic growth and development in sub-Saharan Africa.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United States
			 should help sub-Saharan African countries that have not already done so to
			 develop national human resource plans within the context of comprehensive
			 country health plans involving a wide range of stakeholders;
			(2)comprehensive,
			 rather than piecemeal approaches to advance multiple sustainable interventions
			 will better enable countries to plan for the number of health care workers they
			 need, determine whether they need to reorganize their health workforce,
			 integrate workforce planning into an overall strategy to improve health system
			 performance and impact, better budget for health care spending, and improve the
			 delivery of health services in rural and other underserved areas;
			(3)in order to
			 promote systemic, sustainable change, the United States should seek, where
			 possible, to strengthen existing national systems in sub-Saharan African
			 countries to improve national capacities in areas including fiscal management,
			 training, recruiting and retention of health workers, distribution of
			 resources, attention to rural areas, and education;
			(4)because
			 foreign-funded efforts to fight HIV/AIDS and other diseases may also draw
			 health personnel away from the public sector in sub-Saharan African countries,
			 the policies and programs of the United States should, where practicable, seek
			 to work with national and community-based health structures and seek to promote
			 the general welfare and enhance infrastructures beyond the scope of a single
			 disease or condition;
			(5)paraprofessionals
			 and community-level health workers can play a key role in prevention, care, and
			 treatment services, and in the more equitable and effective distribution of
			 health resources, and should be integrated into national health systems;
			(6)given the current
			 personnel shortages in sub-Saharan Africa, paraprofessionals and community
			 health workers represent a critical potential workforce in efforts to reduce
			 the burdens of malaria, tuberculosis, HIV/AIDS, and other deadly and
			 debilitating diseases;
			(7)it is critically
			 important that the governments of sub-Saharan African countries increase their
			 own investments in education and health care;
			(8)international
			 financial institutions have an important role to play in the achievement of
			 internationally agreed upon health goals, and in helping countries strike the
			 appropriate balance in encouraging effective public investments in the health
			 and education sectors, particularly as foreign assistance in these areas scales
			 up, and promoting macroeconomic stability;
			(9)public-private
			 partnerships are needed to promote creative contracts, investments in
			 sub-Saharan African educational systems, codes of conduct related to
			 recruiting, and other mechanisms to alleviate the adverse impacts on
			 sub-Saharan African countries caused by the migration of health
			 professionals;
			(10)colleges and
			 universities of the United States, as well as other members of the private
			 sector, can play a significant role in promoting training in medicine and
			 public health in sub-Saharan Africa by establishing or supporting in-country
			 programs in sub-Saharan Africa through twinning programs with educational
			 institutions in sub-Saharan Africa or through other in-country
			 mechanisms;
			(11)given the
			 substantial numbers of African immigrants to the United States working in the
			 health sector, the United States should enact and implement measures to permit
			 qualified aliens and their family members that are legally present in the
			 United States to work temporarily as health care professionals in developing
			 countries or in other emergency situations, as in S. 2611, of the 109th
			 Congress, as passed by the Senate on May 25, 2006;
			(12)the President,
			 acting through the United States Permanent Representative to the United
			 Nations, should exercise the voice and vote of the United States—
				(A)to ameliorate the
			 adverse impact on less developed countries of the migration of health
			 personnel;
				(B)to promote
			 voluntary codes of conduct for recruiters of health personnel; and
				(C)to promote
			 respect for voluntary agreements in which individuals, in exchange for
			 individual educational assistance, have agreed either to work in the health
			 field in their home countries for a given period of time or to repay such
			 assistance;
				(13)the United
			 States, like countries in other parts of the world, is experiencing a shortage
			 of medical personnel in many occupational specialties, and the shortage is
			 particularly acute in rural and other underserved areas of the country;
			 and
			(14)the United
			 States should expand training opportunities for health personnel, expand
			 incentive programs such as student loan forgiveness for people of the United
			 States willing to work in underserved areas, and take other steps to increase
			 the number of health personnel in the United States.
			5.Assistance to
			 increase human capacity in the health sector in sub-Saharan
			 AfricaChapter 1 of part I of
			 the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq.) is amended—
			(1)by redesignating the section 135 that was
			 added by section 5 of the Senator Paul Simon Water for the Poor Act of 2005
			 (Public Law 109–121; 22 U.S.C. 2152h note) as section 136; and
			(2)by adding at the end the following new
			 section:
				
					137.Assistance to
				increase human capacity in the health sector in sub-Saharan Africa
						(a)Assistance
							(1)AuthorityThe
				President is authorized to provide assistance, including providing assistance
				through international or nongovernmental organizations, for programs in
				sub-Saharan Africa to improve human health care capacity.
							(2)Types of
				assistanceSuch programs
				shouldmay include assistance—
								(A)to provide
				financial and technical assistance to sub-Saharan African countries in
				developing and implementing new or strengthened comprehensive national health
				workforce plans;
								(B)to build and
				improve national and local capacities and sustainable health systems management
				in sub-Saharan African countries, including financial, strategic, and technical
				assistance for—
									(i)fiscal and health
				personnel management;
									(ii)health worker
				recruitment systems;
									(iii)the creation or
				improvement of computerized health workforce databases and other human resource
				information systems;
									(iv)implementation
				of measures to reduce corruption in the health sector; and
									(v)monitoring,
				evaluation, and quality assurance in the health field, including the
				utilization of national and district-level mapping of health care systems to
				determine capacity to deliver health services;
									(C)to train and
				retain sufficient numbers of health workers, including paraprofessionals and
				community health workers, to provide essential health services in sub-Saharan
				African countries, including financing, strategic technical assistance
				for—
									(i)health worker
				safety and health care, including HIV/AIDS prevention and off-site testing and
				treatment programs for health workers;
									(ii)increased
				capacity for training health professionals and paraprofessionals in such
				subjects as human resources planning and management, health program management,
				and quality improvement;
									(iii)expanded access
				to secondary level math and science education;
									(iv)expanded
				capacity for nursing and medical schools in sub-Saharan Africa, with particular
				attention to incentives or mechanisms to encourage graduates to work in the
				health sector in their country of residence;
									(v)incentives and
				policies to increase retention, including salary incentives;
									(vi)modern quality
				improvement processes and practices;
									(vii)continuing
				education, distance education, and career development opportunities for health
				workers;
									(viii)mechanisms to
				promote productivity within existing and expanding health workforces;
				and
									(ix)achievement of
				minimum infrastructure requirements for health facilities, such as access to
				clean water;
									(D)to support
				sub-Saharan African countries with financing, technical support, and personnel,
				including paraprofessionals and community-based caregivers, to better meet the
				health needs of rural and other underserved populations by providing incentives
				to serve in these areas, and to more equitably distribute health professionals
				and paraprofessionals;
								(E)to support
				efforts to improve public health capacities in sub-Saharan Africa through
				education, leadership development, and other mechanisms;
								(F)to provide
				technical assistance, equipment, training, and supplies to assist in the
				improvement of health infrastructure in sub-Saharan Africa;
								(G)to promote
				efforts to improve systematically human resource management and development as
				a critical health and development issue in coordination with specific disease
				control programs for sub-Saharan Africa; and
								(H)to establish a
				global clearinghouse or similar mechanism for knowledge sharing regarding human
				resources for health, in consultation, if helpful, with the Global Health
				Workforce Alliance.
								(3)Monitoring and
				Evaluation
								(A)In
				generalThe President shall establish a monitoring and evaluation
				system to measure the effectiveness of assistance by the United States to
				improve human health care capacity in sub-Saharan Africa in order to maximize
				the sustainable development impact of assistance authorized under this section
				and pursuant to the strategy required under
				 subsection
				(b).
								(B)RequirementsThe
				monitoring and evaluation system shall—
									(i)establish
				performance goals for assistance provided under this section;
									(ii)establish
				performance indicators to be used in measuring or assessing the achievement of
				performance goals;
									(iii)provide a basis
				for recommendations for adjustments to the assistance to enhance the impact of
				the assistance; and
									(iv)to the extent
				feasible, utilize and support national monitoring and evaluation systems, with
				the objective of improved data collection without the imposition of unnecessary
				new burdens.
									(b)Strategy of the
				United States
							(1)Requirement for
				strategyNot later than 180 days after the date of the enactment
				of this Act, the President shall develop and transmit to the appropriate
				congressional committees a strategy for coordinating, implementing, and
				monitoring assistance programs for human health care capacity in sub-Saharan
				Africa.
							(2)ContentThe
				strategy required by 
				paragraph (1) shall include—
								(A)a description of
				a coordinated strategy, including coordination among agencies and departments
				of the Federal Government with other bilateral and multilateral donors, to
				provide the assistance authorized in subsection
				(a);
								(B)a description of
				a coordinated strategy to consult with sub-Saharan African countries and the
				African Union on how best to advance the goals of this Act; and
								(C)an analysis of
				how international financial institutions can most effectively assist countries
				in their efforts to expand and better direct public spending in the health and
				education sectors in tandem with the anticipated scale up of international
				assistance to combat HIV/AIDS and other health challenges, while simultaneously
				helping these countries maintain prudent fiscal balance.
								(3)Focus of
				analysisThe analysis described in paragraph (2)(C)
				should focus on 2 or 3 selected countries in sub-Saharan Africa, including, if
				practical, 1 focus country as designated under the President's Emergency Plan
				for AIDS Relief (authorized by the United States Leadership Against Global
				HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25)) and 1
				country without such a designation.
							(4)ConsultationThe
				President is encouraged to develop the strategy required under paragraph (1) in
				consultation with the Secretary of State, the Administrator for the United
				States Agency for International Development, including employees of its field
				missions, the Global HIV/AIDS Coordinator, the Chief Executive Officer of the
				Millennium Challenge Corporation, the Secretary of the Treasury, the Director
				of the Bureau of Citizenship and Immigration Services, the Director of the
				Centers for Disease Control and Prevention, and other relevant agencies to
				ensure coordination within the Federal Government.
							(5)Coordination
								(A)Development of
				strategyTo ensure coordination with national strategies and
				objectives and other international efforts, the President should develop the
				strategy described in
				paragraph (1) by consulting appropriate officials of the United
				States Government and by coordinating with the following:
									(i)Other
				donors.
									(ii)Implementers.
									(iii)International
				agencies.
									(iv)Nongovernmental
				organizations working to increase human health capacity in sub-Saharan
				Africa.
									(v)The World
				Bank.
									(vi)The International
				Monetary Fund.
									(vii)The Global Fund
				to Fight AIDS, Tuberculosis, and Malaria.
									(viii)The World
				Health Organization.
									(ix)The International
				Labour Organization.
									(x)The United Nations
				Development Programme.
									(xi)The United
				Nations Programme on HIV/AIDS.
									(xii)The European
				Union.
									(xiii)The African
				Union.
									(B)Assessment and
				compilationThe President should make the assessments and
				compilations required by subsection (a)(3)(B)(v), in coordination with the
				entities listed in subparagraph (A).
								(5)CoordinationTo
				ensure coordination with national strategies and objectives and other
				international efforts, the President should develop the strategy described
				in paragraph (1) by coordinating with the
				following:
								(A)Other donors.
								(B)Implementers.
								(C)International
				agencies.
								(D)Nongovernmental
				organizations working to increase human health capacity in sub-Saharan
				Africa.
								(E)The World Bank.
								(F)The International
				Monetary Fund.
								(G)The Global Fund to Fight
				AIDS, Tuberculosis, and Malaria.
								(H)The World Health
				Organization.
								(I)The International Labour
				Organization.
								(J)The United Nations
				Development Programme.
								(K)The United Nations
				Programme on HIV/AIDS.
								(L)The European
				Union.
								(M)The African Union.
								(c)Report
							(1)In
				generalNot later than 1 year
				after the date on which the President submits the strategy required in
				 subsection
				(b), the President shall submit to the appropriate
				congressional committees a report on the implementation of this section.
							(2)Assessment of
				mechanisms for knowledge sharingThe report described in
				 paragraph
				(1) shall be accompanied by a document assessing best practices
				and other mechanisms for knowledge sharing about human resources for health and
				capacity building efforts to be shared with governments of developing countries
				and others seeking to promote improvements in human resources for health and
				capacity building.
							(3)Follow-up
				reportNot later than 3 years after the date on which the
				President submits the strategy required in subsection (b), the
				presidentPresident shall submit to the
				appropriate congressional committees a further report on the implementation of
				this section.
							(d)DefinitionsIn
				this section:
							(1)Appropriate
				congressional committeesThe
				term appropriate congressional committees means the Committee on
				Foreign Relations and the Committee on Appropriations of the Senate and the
				Committee on
				International
				RelationsForeign Affairs and the
				Committee on Appropriations of the House of Representatives.
							(2)Brain
				drainThe term brain drain means the emigration of a
				significant proportion of a country’s professionals working in the health field
				to wealthier countries, with a resulting loss of personnel and often a loss in
				investment in education and training for the countries experiencing the
				emigration.
							(3)health
				professionalThe term health professional means a
				person whose occupation or training helps to identify, prevent, or treat
				illness or disability.
							(4)HIV/AIDSThe
				term HIV/AIDS has the meaning given such term in section 104A(g)
				of the Foreign Assistance Act of 1961 (22 U.S.C.
				2151b–2(g)).
							(5)ParaprofessionalThe
				term paraprofessional means an individual who is trained and
				employed as a health agent for the provision of basic assistance in the
				identification, prevention, or treatment of illness or disability.
							(6)Community
				health workersThe term community health worker
				means a community based caregiver who has received instruction and is employed
				to provide basic health services in specific catchment areas, most often the
				areas where they themselves live.
							(e)Authorization
				of Appropriations
							(1)In
				generalThere are authorized to be appropriated to the President
				to carry out the provisions of this section—
								(A)$150,000,000 for
				fiscal year 2008;
								(B)$200,000,000 for
				fiscal year 2009; and
								(C)$250,000,000 for
				fiscal year 2010.
								(2)Availability of
				fundsAmounts made available under
				 paragraph
				(1) are authorized to remain available until expended and are
				in addition to amounts otherwise made available for the purpose of carrying out
				this
				section.
							.
			
	
		October 9, 2007
		Reported with amendments
	
